—Orders, Family Court, New York County (Susan Larabee, J.), entered on or about April 13, 1999, which, upon a finding that respondent mother suffered from mental illness within the meaning of Social Services Law § 384-b (4) (c), terminated her parental rights to the subject children and awarded custody and guardianship of the children to petitioner agency and the Commissioner of Social Services for the City of New York for purposes of adoption, unanimously affirmed, without costs.
Clear and convincing evidence, including testimony by a court-appointed psychiatrist as well as the medical records documenting respondent’s history of mental illness, supported Family Court’s determination that respondent is presently and for the foreseeable future unable, by reason of mental illness, to provide proper and adequate care for her children (see Social Services Law § 384-b [4] [c]). Family Court properly admitted into evidence some of the records which the court-appointed psychiatrist relied on in forming her expert opinion and respondent’s attorney never objected to admission of these documents on the ground that he had not had an opportunity to review the records and, in fact, extensively used the records in cross-examination. Respondent’s counsel in addition made no objection to petitioner’s expert testifying as to the ultimate issue in the case, i.e., whether respondent was unable for the foreseeable future to adequately care for the children due to her mental illness, and in any event, such expert opinion was clearly admissible (Matter of Sanovia G., 245 AD2d 207). Concur — Nardelli, J.P., Buckley, Ellerin, Rubin and Friedman, JJ.